Citation Nr: 1443823	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for entitlement to service connection for TBI.  

A hearing was held on May 12, 2014, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran submitted a supplemental claim for compensation in June 2014 seeking entitlement to service connection for a low back disability and an acquired psychiatric disorder to include posttraumatic stress disorder and entitlement to increased evaluations for sleep apnea, pansinusitis, and deviated nasal septum.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To provide the Veteran with an addendum VA medical opinion and to procure complete service treatment records from the Veteran's period(s) of reserve service.

The Veteran was provided a VA examination with regard to the issue on appeal in April 2009.  The VA examiner provided a diagnosis of traumatic brain injury, and opined that the Veteran's headaches and memory and cognitive dysfunction are related to his traumatic brain injury.  However, as the examiner recorded a history from the Veteran which included an initial head injury in 1983 during service, as well as "multiple other head injuries since he left the service," including being hit on the head by a car jack and with a beer bottle, it is unclear to which head injury the examiner refers.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   On remand, an addendum opinion should be sought regarding the etiology of the Veteran's traumatic brain injury and residuals.

In a February 2009 statement, the Veteran indicated that he served in the reserves for approximately 15 years following active duty.  The claims file contains a report of separation and record of service in the Army National Guard of Pennsylvania, with an effective date of February 2001.  At the May 2014 Board hearing, the Veteran explained that the head trauma from the car jack and the beer bottle occurred ten years after service (which would be approximately 1995).  Given the Veteran's statements regarding experiencing headaches since service, treatment records from the Veteran's period of reserve service are highly relevant, particularly those which may predate the other instances of head trauma.  While the service treatment records associated with the file include a few medical records from the Veteran's time with the United States Army Reserve, no request for information was specifically made for service treatment records other than from active duty, and given the Veteran's reported time in reserve service, it is likely the treatment records from this period are incomplete.  On remand, the AOJ should seek further information from the Veteran regarding his reserve service, and all appropriate sources should be contacted to attempt to obtain the Veteran's complete reserve service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request clarification as to the dates of his reserve service with the Army National Guard of Pennsylvania and the United States Army Reserve and information on the units in which he served.  Thereafter, if sufficient information is available, contact the Veteran's Army Reserve and National Guard units and any other appropriate records repository to obtain the Veteran's complete service treatment records from his service with the Unites States Army Reserve and the Army National Guard of Pennsylvania.  It is noted that a Report of Separation and Record of Service in the Army National Guard of Pennsylvania indicates that the Veteran served with the 1067th Transportation Company.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Thereafter, refer the Veteran's claims file to the VA examiner who conducted the April 2009 examination, or if unavailable, to another appropriate VA medical professional, for an addendum opinion regarding the etiology of the Veteran's traumatic brain injury.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current traumatic brain injury with residuals had an onset during active service or is causally or etiologically related to any incident of service, to include an incident where the Veteran was hit in the face with a heavy door, sustained a nasal fracture, and was knocked unconscious.

In providing this opinion, the examiner should consider the Veteran's lay statements, including those made at the May 2014 Board hearing, that he has experienced acute memory loss, difficulty concentrating, and headaches since the incident in active service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claim for service connection for a traumatic brain injury in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



